Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Response to Amendment/ Arguments
The amendment filed on 11/15/2021 has been entered. Claims 1-11, and 13-21 are pending in the application. Applicant’s amendments to the claims have overcome 112 (b) rejection previously set forth in the previous Office Action mailed 09/07/2021. The amendments necessitated new grounds of rejection presented in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ESCHENMOSER et al. (US 20200056722 A1, “ESCHENMOSER”, prior art of record) in view of Brazier et al. (US 20120319857 A1, “Brazier”), and Corradi (20130228712,” Corradi”).

Regarding claim 1, ESCHENMOSER in Figs. 1-3 discloses a vacuum valve monitoring system, comprising: a vacuum valve (Fig.1a- valve 1 in open position and Fig.1b shows it in a closed position) comprising at least one sealing O-ring (Fig1b- 10); a pressure monitoring (e.g. sensors 11a, 11b, 11c) to a mating surface that is disposed on a wall of a vacuum processing chamber (e.g. ¶0024 and ¶0061- with element 2 in drawings showing the opening that the valve in attached to a mating surface of vacuum chamber is sealing the chamber), wherein the pressure monitoring (e.g.¶0074-¶0076 and ¶0022,¶0029, and ¶0061 and sensors 11a,11b,11c) is configured to perform a pressure (measuring) between the mating surface (the surface of the chamber in contact with valve plate where opening 2 is between chamber and valve plate) on the vacuum processing chamber and a surface of the at least one sealing O-ring (6a, 6b, 4) on the vacuum valve (1) to determine a closing condition(e.g. ¶0022,¶0033, ¶0061, ¶0074-¶0076) of the vacuum valve (1); and a local computer (e.g.¶0029-¶0030 disclosed a control and 

ESCHENMOSER fails to disclose the tape attached to a mating surface is disposed between the at least one sealing O-ring and the mating surface and profile mapping and comparing an average pressure value, a maximum pressure value, a minimum pressure value.

Brazier in figs.3A, 3B and 4A teaches tapes (¶0058- sensor loop 310 and sensor elements 305/414 that are thin plastic sheet or film ¶0061) attached to a mating surface (e.g., 360, sensor loop 310 is clamped between frame 360- ¶0059) is disposed between the at least one sealing O-ring (338- ¶0059: 310 may be held under a gasket 338) and the mating surface (360- ¶0059: sensor loop 310 is clamped between frame 360 and under gasket 338).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Brazier’s tapes for ESCHENMOSER’s sensors to improve flexibility to provide a degree of freedom of movement (¶0061-Brazier) and also using pressure sensors on the design area of weakness or sealing has the benefit of signaling when the system has been compromised (¶0061-Brazier).

Corradi in Figs. 2-6 teaches (pressure sensors 180) and profile mapping (¶0007, ¶0021-¶0022: measuring pressure in plurality of positions, different pressure in different positions) and comparing an average pressure value, a maximum pressure value, a minimum pressure value (¶0015: A desired seating force can be selected, and the fixed seating force target can be 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use profile mapping and comparing an average pressure value, a maximum pressure value, a minimum pressure value as taught by Corradi for ESCHENMOSER’s vacuum chamber to monitor pressure profile between sealing surface and mating surface. One of ordinary skill in the art would know monitoring pressure in different positions and comparing with a desired seating force and continuously adjusting the pressure or seating force improve the system monitoring.

Claim 1 also is rejected under 35 U.S.C. 103 as being unpatentable over ESCHENMOSER in view of Jameson et al. (US 20170350535 A1, “Jameson”), and Corradi.

Regarding claim 1, ESCHENMOSER in Figs. 1-3 discloses a vacuum valve monitoring system, comprising: a vacuum valve (Fig.1a- valve 1 in open position and Fig.1b shows it in a closed position) comprising at least one sealing O-ring (Fig1b- 10); a pressure monitoring (e.g. sensors 11a, 11b, 11c) to a mating surface that is disposed on a wall of a vacuum processing chamber (e.g. ¶0024 and ¶0061- with element 2 in drawings showing the opening that the valve in attached to a mating surface of vacuum chamber is sealing the chamber), wherein the pressure monitoring (e.g.¶0074-¶0076 and ¶0022,¶0029, and ¶0061 and sensors 11a,11b,11c) is configured to perform a pressure (measuring) between the mating surface (the surface of the chamber in contact with valve plate where opening 2 is between chamber and valve plate) on the vacuum processing chamber and a surface of the at least one sealing O-ring (6a, 6b, 4) on 

ESCHENMOSER fails to disclose the tape attached to a mating surface is disposed between the at least one sealing O-ring and the mating surface and profile mapping and comparing an average pressure value, a maximum pressure value, a minimum pressure value.

Jameson in Figs.1-7 teaches the tape (e.g., Fig.2(a) tape116- ¶0028, ¶0030) attached to a mating surface (¶0030- not labeled part, force sensor 116 must be of such a shape that the orifice 110 can be sealed and opened when necessary) is disposed between the at least one sealing O-ring (107) and the mating surface (not labeled part, force sensor 116 must be of such a shape that the orifice 110 can be sealed and opened when necessary).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Jameson’s tapes for ESCHENMOSER’s sensors to use the well-known mathematics of relationships between deformation and dimensions of tapes and electrical resistance and improve accuracy of measuring applied force and therefore monitoring valve system (Jameson ¶0028).

Corradi in Figs. 2-6 teaches (pressure sensors 180) and profile mapping (¶0007, ¶0021-¶0022: measuring pressure in plurality of positions, different pressure in different positions) and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use profile mapping and comparing an average pressure value, a maximum pressure value, a minimum pressure value as taught by Corradi for ESCHENMOSER’s vacuum chamber to monitor pressure profile between sealing surface and mating surface. One of ordinary skill in the art would know monitoring pressure in different positions and comparing with a desired seating force and continuously adjusting the pressure or seating force improve the system monitoring.

Claim 2-4, 6-8, 16, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over ESCHENMOSER in view of Brazier, and Corradi.

Regarding claim 2, ESCHENMOSER further discloses the vacuum valve is configured to open and close (Fig.1a- valve 1 in open position and Fig.1b shows it in a closed position) a transfer port (2 opening of valve when in contact with vacuum chamber is equivalent with a transfer port) within the vacuum processing chamber (e.g.¶0024 cites the valve seat can be formed by the opening of a vacuum chamber and can form a vacuum valve by cooperating with the valve closure movable in relation to the valve seat).

Regarding claim 3, ESCHENMOSER fails to further disclose the pressure monitoring tape comprises a plurality of pressure sensing elements.  
Brazier teaches the pressure monitoring tape (310/305/414) comprises a plurality of pressure sensing elements (¶0058, ¶0061different sensing elements of 305 that are in a senor loop 310 and are thin plastic sheet or film 414).  

It would have been obvious to one ordinary skill in the art to use Brazier’s plurality of pressure sensing elements for ESCHENMOSER’s monitoring system to improve the accuracy of system with increasing the number of measurements in plurality of different positions.  

Regarding claim 4, ESCHENMOSER fails to further disclose the pressure monitoring tape is flexible.  

Brazier teaches the pressure monitoring tape (305/310/314) is flexible (¶0058, ¶0061- member 414 may be arched to provide a degree of freedom of movement).  

It would have been obvious to one ordinary skill in the art to use Brazier’s flexible pressure tape for ESCHENMOSER’s monitoring system to improve the flexibility and accuracy of system with elements that adjusted based on the configuration of system.  

Regarding claim 6, ESCHENMOSER fails to further disclose each of the plurality of pressure sensing elements comprises a thin film sensor.

Brazier teaches the plurality of pressure sensing elements (310/305/414) comprises a thin film sensor (¶0061).



Regarding claim 7, ESCHENMOSER discloses a data acquisition unit (e.g., ¶0029-¶0030 disclosed a control and monitoring unit that can have a data acquisition unit) to collect a respective plurality of signals from each of a respective plurality of pressure sensing elements (e.g., 11a, 11b) a data processing unit to process the respective plurality of signals.  

ESCHENMOSER fails to disclose the pressure monitoring tape, and a data processing unit to process the respective plurality of signals.  

Brazier teaches the pressure monitoring tape (310/305/414).

It would have been obvious to one ordinary skill in the art to use the pressure monitoring tape of Brazier as ESCHENMOSER’s sensors to improve the flexibility and being more convenient to be applied on the area and position that checking the sealing is desired.

Corradi teaches a data processing unit (¶0022-190) to process the respective plurality of signals (from sensors 180).  

It would have been obvious to one ordinary skill in the art to use Corradi’s processing unit to process the respective plurality of signals form ESCHENMOSER’s sensors to monitor and compare the measurement signals with the desired target seating force and checking the system. 

Regarding claim 8, ESCHENMOSER further discloses the local computer (e.g.,¶0029-¶0030 disclosed a control and monitoring unit that can have a computing device) is further configured to compare the plurality of pressure values to a plurality of predetermined threshold pressure values; and determine the closing condition of the vacuum valve (e.g. ¶0029-¶0030, ¶0033 predefined control values).

Regarding claim 16, ESCHENMOSER in Figs. 1-3 discloses a vacuum valve monitoring system comprising: a vacuum valve (1) comprising at least one sealing O-ring (10); a pressure monitoring (e.g. sensors 11a, 11b, 11c) configured between a mating surface that is disposed on a wall of a vacuum processing chamber (e.g. ¶0024 and ¶0061- with element 2 in drawings showing the opening that the valve in attached to a mating surface of vacuum chamber is sealing the chamber) and a surface of the at least one sealing O-ring (10) on the vacuum valve (1); a data acquisition unit (e.g.¶0029-¶0030 disclosed a control and monitoring unit that can have a data acquisition unit) configured to collect a respective plurality of signals from each of a respective plurality of pressure sensing elements (11a, 11b); a data processing unit configured to process the respective plurality of signals from the respective plurality of pressure sensing elements (11a, 11b); and a local computer (e.g.¶0029-¶0030 disclosed a control and monitoring unit that can have a computing device) configured to determine a closing condition of the vacuum valve based on a plurality of pressure values (from pressure sensors 11a, 11b), and a deviation of pressure values for the at least one sealing O-ring (10), wherein the local computer determines whether the one or more of the plurality of pressure values are within predefined threshold values (e.g. ¶0029-¶0030,¶0033 predefined control values).

ESCHENMOSER fails to disclose the tape attached to a mating surface is disposed between the at least one sealing O-ring and the mating surface and profile mapping and comparing an average pressure value, a maximum pressure value, a minimum pressure value.

Brazier in figs.3A, 3B and 4A teaches tapes (¶0058- sensor loop 310 and sensor elements 305/414 that are thin plastic sheet or film ¶0061) attached to a mating surface (e.g., 360, sensor loop 310 is clamped between frame 360- ¶0059) is disposed between the at least one sealing O-ring (338- ¶0059: 310 may be held under a gasket 338) and the mating surface (360- ¶0059: sensor loop 310 is clamped between frame 360 and under gasket 338).

It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to use Brazier’s tapes for ESCHENMOSER’s sensors to improve flexibility to provide a degree of freedom of movement (¶0061-Brazier) and also using pressure sensors on the design area of weakness or sealing has the benefit of signaling when the system has been compromised (¶0061-Brazier).

Corradi in Figs. 2-6 teaches (pressure sensors 180) and profile mapping (¶0007, ¶0021-¶0022: measuring pressure in plurality of positions, different pressure in different positions) and comparing an average pressure value, a maximum pressure value, a minimum pressure value (¶0015: A desired seating force can be selected, and the fixed seating force target can be maintained by adjusting the pressure in response to the pressure measured in the various tracks at different positions of the rotary valve. Continuously updating the pressure set point would limit the seating pressure to the minimum required at each position, and reduce seal sheet wear).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use profile mapping and comparing an average pressure value, a maximum pressure value, a minimum pressure value as taught by Corradi for ESCHENMOSER’s vacuum chamber to monitor pressure profile between sealing surface and 

Regarding claim 17, ESCHENMOSER fails to further disclose the pressure monitoring tape is flexible.  

Brazier teaches the pressure monitoring tape (310/305/414) is flexible (¶0061).

It would have been obvious to one ordinary skill in the art to use Brazier’s flexible tape for ESCHENMOSER’s monitoring system. One of ordinary skill in the art knows the flexibility and better attachment of the sensor to the measurement surface improves the accuracy of monitoring.

Regarding claim 20, ESCHENMOSER discloses the vacuum valve (1) is configured to open and close a transfer port (2) within the vacuum processing chamber (e.g., ¶0029-control unit for activating drive unit 8).

Regarding claim 21, ESCHENMOSER(2) further discloses if the one or more of the plurality of pressure values (from different sensors 11a-11c) are within the predefined threshold values (e.g. ¶0029-¶0030,¶0033 predefined control values) instruct the vacuum processing chamber to perform vacuum processing (e.g. ¶0026 and ¶0029 control unit via driver 8 activate valve closure) , and wherein if the one or more of the plurality of pressure values are not within the predefined threshold values, alarm an operator and trigger a preconfigured maintenance procedure (e.g. in ¶0029 discloses controlling the valves based on predetermined target values .   

Claim 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ESCHENMOSER, Brazier, and Corradi in view of Kang (KR 20130076153 A, “Kang”.

Regarding claim 5, ESCHENMOSER fails to further disclose each of the plurality of pressure sensing elements comprises at least one of the following: capacitive, piezoresistive, and piezoelectric tactile sensors.  
Kang in Figs. 9-10 teaches each of the plurality of pressure sensing elements (100) comprises at least one of the following: capacitive, piezoresistive, and piezoelectric tactile sensors (e.g., in page 3 line 111-112 and claim 2).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kang’s tactile sensors for ESCHENMOSER’s pressure sensor. One of ordinary skill in the art would know piezoelectric tactile sensing as a type of reliable and convenient sensor for example for detecting compression force between two different surfaces.

Regarding claim 18, ESCHENMOSER fails to further disclose each of the plurality of pressure sensing elements comprises at least one of the following: capacitive, piezoresistive, and piezoelectric tactile sensors.  

Kang in Figs. 9-10 teaches each of the plurality of pressure sensing elements (100) comprises at least one of the following: capacitive, piezoresistive, and piezoelectric tactile sensors (e.g. in page 3 line 111-112 and claim 2).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kang’s tactile sensors for ESCHENMOSER’s pressure sensor. One of ordinary skill in the art would know piezoelectric tactile sensing as a type of reliable and convenient sensor for example for detecting compression force between two different surfaces.

Claims 9, 10, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ESCHENMOSER2, Brazier, and Corradi in view of SHIM et al. (CN 108243620 A, “SHIM”.
Regarding claim 9, ESCHENMOSER in Figs. 1-3 discloses a vacuum valve monitoring method, comprising: closing (Fig.1b shows valve 1 in closed position) a vacuum valve (1) on a vacuum processing chamber (e.g.¶0024), wherein the vacuum valve comprises at least one sealing O-ring (10); determining a closing condition of the vacuum valve using a pressure monitoring (¶0074-¶0076 and ¶0033), wherein the pressure monitoring is configured on a mating surface chamber (e.g. ¶0024 and ¶0061- with element 2 in drawings showing the opening that the valve in attached to a mating surface of vacuum chamber is sealing the chamber) that is disposed on a wall of the vacuum processing chamber to perform a pressure between the mating surface that is disposed on the wall of the vacuum processing chamber and a surface (6a,6b,4) of the at least one sealing O-ring (10) on the vacuum valve (1); determining based on the pressure a plurality of pressure values and a deviation of pressure values for the at least one sealing O-ring; and determining whether one or more of the plurality of pressure values are within predefined threshold values (e.g. ¶0029-¶0030,¶0033 predefined control values).



Brazier teaches the tape sensor (414/305/310) attached to a mating surface (360).

It would have been obvious to one of ordinary skill in the art to use Brazier’s tape and attach to a mating surface for ESCHENMOSER’s monitoring system to improve flexibility and accuracy of measurements. 

 Corradi teaches profile mapping (¶0007, ¶0021-¶0022) and comparing an average pressure value, a maximum pressure value, a minimum pressure value and a deviation of pressure values (¶0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use profile mapping and comparing an average pressure value, a maximum pressure value, a minimum pressure value as taught by Corradi for ESCHENMOSER’s vacuum chamber to monitor pressure profile between sealing surface and mating surface. One of ordinary skill in the art would know monitoring pressure in different positions and comparing with a desired seating force and continuously adjusting the pressure or seating force improve the system monitoring.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine deviation of signals as taught by SHIM for ESCHENMOSER ‘s sensor. One of ordinary skill in the art would know determining signal deviations and compensating them improves the accuracy of sensors.

Regarding claim 10, ESCHENMOSER discloses the vacuum valve (1) is configured to open and close (Fig.1a, 1b) a transfer port (2) within the vacuum processing chamber (e.g., ¶0024).  

Regarding claim 11, ESCHENMOSER fails to further disclose the pressure monitoring tape comprises a plurality of pressure sensing elements.  

Brazier teaches the pressure monitoring tape (310/35/414) comprises a plurality of pressure sensing elements (plurality of sensor elements 305). 

It would have been obvious to one ordinary skill in the art to use Brazier’s plurality of pressure sensing elements for ESCHENMOSER’s monitoring system to improve the accuracy of system with increasing the number of measurements in plurality of different positions.
  
Regarding claim 15, ESCHENMOSER fails to further disclose collecting a respective plurality of signals from a respective plurality of pressure sensing elements on the pressure monitoring tape; and processing the respective plurality of signals from the respective plurality of pressure sensing elements to determine the pressure profile mapping.  

Corradi teaches collecting a respective plurality of signals (measuring signals in different positions e.g.,0007, ¶0021) from a respective plurality of pressure sensing elements (e.g., sensors 180) on the pressure monitoring; and processing the respective plurality of signals from the respective plurality of pressure sensing elements to determine the pressure profile mapping (¶0007, ¶0021, ¶0015, ¶0022).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collecting a respective plurality of signals from a respective plurality of pressure sensing elements on the pressure monitoring; and processing the respective plurality of signals from the respective plurality of pressure sensing elements to determine the pressure profile mapping as taught by Corradi for ESCHENMOSER’s monitoring system to improve the performance system.

Brazier teaches pressure sensing elements (310/305) on the pressure monitoring tape (414).
It would have been obvious to one of ordinary skill in the art to use pressure monitoring Brazier’s tape for ESCHENMOSER’s sensors to improve flexibility to provide a degree of freedom of movement (¶0061-Brazier) and also using pressure sensors on the design area of weakness or sealing has the benefit of signaling when the system has been compromised (¶0061-Brazier).

Regarding claim 19, ESCHENMOSER discloses a position of the pressure monitoring (using sensors 11a or 11c) attached to the mating surface that is disposed on the wall of the vacuum processing chamber (e.g., ¶0024 and ¶0061-2 in drawings showing the opening 2 that in attached to a mating surface of vacuum chamber to seal the chamber) is configured according to a position of the at least one sealing 0- ring (10) on the vacuum valve (1).

ESCHENMOSER fails to further a pressure monitoring tape and wherein the mating surface is calibrated in order to compensate for a constant drift of properties under a constant pressure for a prolonged duration of time.

SHIM teaches a pressure monitoring tape (e.g. 100: FIG. 1 the flexible device and system for detecting the pressure of the exemplary system 100) and wherein the [mating surface] sensor is calibrated in order to compensate for a constant drift of properties under a constant pressure for a prolonged duration of time (e.g. ¶0008 and ¶0066 teaches existing of different calibration methods for pressure sensors due to signal drifts over using them for a long time and in¶0119- ¶0121 teaches a technology-based collection maximum value, minimum value, average value and standard error for calculating the standardized score and the normalized residual for each sensor and making each sensor value between the range of 1 and 0 and then page 16 to correct for drift).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrate ESCHENMOSER ‘s sensors in order to compensate for a constant drift of properties under a constant pressure for a prolonged duration of time as taught by SHIM. One of ordinary skill in the art would have been motivated to make this modification in order to reduce errors resulting using these sensors over time.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ESCHENMOSER, Brazier, and Corradi in view of Kang.

Regarding claim 13, ESCHENMOSER fails to further disclose each of the plurality of pressure sensing elements comprises at least one of the following: capacitive, piezoresistive, and piezoelectric tactile sensors.  

Kang in Figs. 9-10 teaches each of the plurality of pressure sensing elements (100) comprises at least one of the following: capacitive, piezoresistive, and piezoelectric tactile sensors (e.g., in page 3 line 111-112 and claim 2).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kang’s tactile sensors for ESCHENMOSER’s pressure sensor. One of ordinary skill in the art would know piezoelectric tactile sensing as a type of reliable and convenient sensor for example for detecting compression force between two different surfaces.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ESCHENMOSER, Brazier, and Corradi in view of SHIM.

Regarding claim 14, ESCHENMOSER discloses a position of the pressure monitoring (using sensors 11a or 11c) attached to the mating surface that is disposed on the wall of the vacuum processing chamber (e.g. ¶0024 and ¶0061-2 in drawings showing the opening 2 that in attached to a mating surface of vacuum chamber to seal the chamber) is configured according to a position of the at least one sealing 0- ring (10) on the vacuum valve (1).



SHIM teaches a pressure monitoring tape (e.g. 100: FIG. 1 the flexible device and system for detecting the pressure of the exemplary system 100) and wherein the [mating surface] sensor is calibrated in order to compensate for a constant drift of properties under a constant pressure for a prolonged duration of time (e.g. ¶0008 and ¶0066 teaches existing of different calibration methods for pressure sensors due to signal drifts over using them for a long time and in¶0119- ¶0121 teaches a technology-based collection maximum value, minimum value, average value and standard error for calculating the standardized score and the normalized residual for each sensor and making each sensor value between the range of 1 and 0 and then page 16 to correct for drift).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrate ESCHENMOSER ‘s sensors in order to compensate for a constant drift of properties under a constant pressure for a prolonged duration of time as taught by SHIM. One of ordinary skill in the art would have been motivated to make this modification in order to reduce errors resulting using these sensors over time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856